

115 HR 1406 IH: Dog and Cat Meat Trade Prohibition Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1406IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Hastings (for himself, Mr. Buchanan, Mr. Trott, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to prohibit the slaughter of dogs and cats for human consumption.
	
 1.Short titleThis Act may be cited as the Dog and Cat Meat Trade Prohibition Act of 2017. 2.Prohibition on slaughter of dogs and cats for human consumption The Animal Welfare Act (7 U.S.C. 2131 et seq.) is amended by adding at the end the following new section:
			
				30.Prohibition of slaughter of dogs and cats for human consumption
 (a)ProhibitionNo person may— (1)knowingly slaughter a dog or cat for human consumption; or
 (2)knowingly ship, transport, move, deliver, receive, possess, purchase, sell, or donate— (A)a dog or cat to be slaughtered for human consumption; or
 (B)dog or cat parts for human consumption. (b)PenaltyAny person who violates this section shall be subject to imprisonment for not more than 1 year, or a fine of not more than $2,500, or both.
 (c)ScopeSubsection (a) shall apply only with respect to conduct in or affecting interstate or foreign commerce or within the special maritime and territorial jurisdiction of the United States.
 (d)Conflict with State lawThis section shall not be construed to limit any State or local law or regulations protecting the welfare of animals or to prevent a State or local governing body from adopting and enforcing animal welfare laws and regulations that are more stringent than this section.
					.
		